



WARRANT TERMINATION AGREEMENT
dated as of June 29, 2017
Between EZCORP, INC. and JEFFERIES INTERNATIONAL LIMITED






THIS WARRANT TERMINATION AGREEMENT (this “Agreement”) with respect to the
Warrants Confirmations (as defined below) is made as of June 29, 2017, between
EZCORP, Inc. (“Company”) and Jefferies International Limited (“Dealer”).
WHEREAS, Dealer and Company entered into a Base Warrants Transaction (the “Base
Warrants Transaction”) pursuant to a letter agreement re: Base Warrants dated as
of June 17, 2014 confirming the terms of a warrant transaction whereby Dealer
purchased from Company 2,801,119 warrants (as amended by that certain amendment
agreement dated as of June 27, 2014 and as may be further amended, modified,
terminated or unwound from time to time, the “Base Warrants Confirmation”);
WHEREAS, Dealer and Company entered into an Additional Warrants Transaction (the
“Additional Warrants Transaction” and, together with the Base Warrants
Transaction, the “Warrants Transactions”) pursuant to a letter agreement re:
Additional Warrants dated as of June 27, 2014 confirming the terms of an
additional warrant transaction whereby Dealer purchased from Company 420,168
warrants (as amended, modified, terminated or unwound from time to time, the
“Additional Warrants Confirmation” and, together with the Base Warrants
Confirmation, the “Warrants Confirmations”); and
WHEREAS, Company has requested a full termination of the Additional Warrants
Transaction and partial termination of the Base Warrants Transaction;
NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:
1.    Defined Terms. Any capitalized term not otherwise defined herein shall
have the meaning set forth for such term in the Warrants Confirmations.


2.    Termination and Amendment. Notwithstanding anything to the contrary in the
Warrants Confirmations, Company and Dealer agree that, effective on the date
hereof, (i) the Additional Warrants Transaction shall automatically terminate
and all of the respective rights and obligations of the parties under the
Additional Warrants Confirmation shall be terminated, cancelled and extinguished
and (ii) the Number of Warrants under the Base Warrants Transaction shall be
reduced to 2,731,091, and in connection therewith Company shall be required to
pay to Dealer the Cash Settlement Amount on the Payment Date pursuant to
Sections 3 and 4 below.


3.    Procedures for Hedge Unwind.    On each Hedge Unwind Date (as defined
below), Dealer (or an affiliate of Dealer), for the account of Dealer, shall
unwind a portion of its hedge of the Warrants underlying the Warrants
Transactions being terminated hereunder (the period of ten consecutive Scheduled
Trading Days beginning on and including the Exchange Business Day following the
Effective Date (as defined below, and such Exchange Business Day, the “Start
Date”) being collectively referred to as the “Hedge Unwind Period” (subject to
extension pursuant to the proviso in the immediately following sentence)). A
“Hedge Unwind Date” means the Start Date and each Scheduled Trading Day in the
Hedge Unwind Period; provided, however, that if any such date is a Disrupted Day
in whole, such date shall not constitute a Hedge Unwind Date, and an additional
Hedge Unwind Date shall occur on the Scheduled Trading Day after the date that
would otherwise be the final Hedge Unwind Date.


4.    Payments and Deliveries. On the third Scheduled Trading Day following the
final Hedge Unwind Date or, if such day is not a Clearance System Business Day,
on the next Clearance System Business Day immediately following such day (the
“Payment Date”), Company shall pay to Dealer in immediately available funds cash
in an amount equal to the Cash Settlement Amount. The “Cash Settlement Amount”
shall mean an amount in US Dollars determined by Dealer according to the table
set forth in Schedule A attached hereto (using linear interpolation or
commercially reasonable extrapolation by Dealer, as applicable, to determine the
Cash Settlement Amount for any Average VWAP not specifically appearing in
Schedule A). “Average VWAP” means the arithmetic average of the VWAP Prices for
each Hedge Unwind Date during the Hedge Unwind Period. “VWAP Price” for any
Scheduled Trading Day means the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page EZPW <equity> AQR
(or any successor thereto) in respect of the period from 9:30 am to 4:00 pm (New
York City time) on such Scheduled Trading Day (or if such volume-weighted
average price is





--------------------------------------------------------------------------------





unavailable, the market value of one Share on such Scheduled Trading Day for
such time period, as determined by Dealer). Notwithstanding the foregoing, if
any Scheduled Trading Day in the Hedge Unwind Period is a Disrupted Day (in
whole or in part), then the VWAP Price for such Scheduled Trading Day(s) shall
be the volume-weighted average price per Share on such Scheduled Trading Day on
the Exchange for such time period, as determined by Dealer based on such sources
as it deems appropriate using a volume-weighted methodology, for the portion of
such Scheduled Trading Day for which Dealer determines there is no Market
Disruption Event with respect to the Shares (if any) and the number of Hedge
Unwind Dates and the Cash Settlement Amount shall be adjusted by Dealer in its
good faith, commercially reasonable discretion to account for such disruption
and/or extension.


5.    Effectiveness. This Agreement, including the termination and amendment of
the Warrant Confirmations as set forth herein, shall be effective upon the date
(the “Effective Date”) that each of (i) Company’s offering of its 2.875%
Convertible Senior Notes due 2024 and (ii) Company’s repurchase of its 2.125%
Cash Convertible Senior Notes due 2019 has been consummated and settled. If, for
any reason, the Effective Date has not occurred on or prior to July 5, 2017, (i)
this Agreement shall automatically terminate and all of the respective rights
and obligations of Company and Dealer hereunder shall be cancelled, terminated
and discharged and (ii) each party shall be released and discharged by the other
party from, and agrees not to make any claim against the other party with
respect to, any obligations or liabilities of the other party arising out of and
to be performed in connection with this Agreement.


6.    Representations and Warranties of Company. Company represents and warrants
to Dealer (and agrees with Dealer in the case of Section 6(g)(ii)) on the date
hereof that:


(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;


(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;


(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;


(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law));


(e) each of it and its affiliates is not in possession of any material nonpublic
information regarding Company or the Shares;


(f) it is not entering into this Agreement to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares), to raise or depress or otherwise manipulate the price of the Shares (or
any security convertible into or exchangeable for the Shares), for the purpose
of inducing the sale of the Shares (or any security convertible into or
exchangeable for the Shares) by others or otherwise in violation of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), provided that
Company makes no representation or warranty with respect to Dealer’s Hedge
Position (or any other dealer’s hedge position); and


(g) (i) it is not on the date hereof, engaged in a distribution, as such term is
used in Regulation M under the Exchange Act (“Regulation M”), of the Shares or
any securities deemed “reference securities” (as defined in Regulation M) with
respect to the Shares and (ii) it shall not engage in any such distribution
during the period commencing on the date hereof and ending on the second
Exchange Business Day immediately following the last day of the Hedge Unwind
Period with respect to the Shares or such reference securities, unless it
notifies Dealer, on the day immediately preceding the first day of the
“restricted period” (as defined in Regulation M) of any such distribution, and
of completion of such restricted period on the date such distribution is
concluded; provided that, in connection with the notification with respect to
the completion of the restricted period, it shall be deemed to repeat the
representations contained in paragraphs (e) and (f) of this Section 6.


7.    Representations and Warranties of Dealer. Dealer represents and warrants
to Company on the date hereof that:


1

--------------------------------------------------------------------------------







(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;


(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;


(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and


(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
8.    Account for Payment to Dealer:


Bank:    The Bank of New York Mellon
ABA#:    021000018
A/C:    Jefferies LLC
A/C:    890-000-7001
FFC Equity Derivatives
9.     Governing Law. This Agreement and any dispute arising hereunder shall be
governed by and construed in accordance with the laws of the State of New York
(without reference to choice of law doctrine).
    
10.     Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.


11.    No Reliance, etc. Company confirms that it has relied on the advice of
its own counsel and other advisors (to the extent it deems appropriate) with
respect to any legal, tax, accounting, or regulatory consequences of this
Agreement, that it has not relied on Dealer or its affiliates in any respect in
connection therewith, and that it will not hold Dealer or its affiliates
accountable for any such consequences.


12.    Designation by Dealer. Notwithstanding any other provision in this
Agreement to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Company, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer obligations in
respect of the transactions contemplated by this Agreement and any such designee
may assume such obligations. Dealer shall be discharged of its obligations to
Company to the extent of any such performance.


13.    No Setoff; No Collateral. Notwithstanding any provision of this Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not, and shall not be, secured by any collateral. Each
party waives any and all rights it may have to set off obligations arising under
this Agreement and the Transaction against other obligations between the
parties, whether arising under any other agreement, applicable law or otherwise.


14.    No Other Changes. Except as expressly set forth herein, all of the terms
and conditions of the Base Warrants Confirmation shall remain in full force and
effect and are hereby confirmed in all respects.


[Signature Page Follows]
    
    




2

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.






Jefferies International Limited




By:
/s/ Frank Copplestone
 
Name: Frank Copplestone
Title: Managing Director


 
Jefferies LLC, as Agent




By:
/s/ John Noonan
 
Name: John Noonan
Title: Managing Director


 


EZCORP, Inc.




By:
/s/ Thomas H. Welch, Jr.
 
Name: Thomas H. Welch, Jr.
Title: Chief Legal Officer and Secretary
 






Schedule A
The Cash Settlement Amount shall be determined by Dealer according to the table
below.


Average VWAP
Cash Settlement Amount
$7.00
$80,017
$7.25
$91,850
$7.50
$104,784
$7.75
$118,854
$8.00
$134,122
$8.25
$150,621
$8.50
$168,398
$8.75
$187,367
$9.00
$207,698



Dealer may adjust the table above upon the occurrence of any event or condition
that would have allowed Dealer to adjust the terms of the Warrants Transactions
under the Warrants Confirmations.


[Signature Page to Warrant Termination Agreement]



